Appeal by the defendant from a judgment of the Supreme Court, Kings County (Murphy, J.), rendered March 9, 2006, convicting her of attempted arson in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By virtue of the defendant’s valid waiver of her right to appeal, she forfeited review of her contention that she should have been sentenced as a youthful offender (see People v Valentin, 15 AD3d 424 [2005]). Prudenti, P.J., Mastro, Angiolillo and Dickerson, JJ., concur.